


110 HR 336 IH: To require the distribution by the National Technical

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 336
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mrs. Davis of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the distribution by the National Technical
		  Information Service of monthly updates of the Death Master List prepared by the
		  Social Security Administration to all nationwide consumer reporting agencies,
		  to require such consumer reporting agencies to maintain a permanent fraud alert
		  in each file of a consumer whose name appears on the Death Master List, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Identity
			 Theft Prevention and Timely Reporting Act of 2007.
		2.Distribution of
			 death master list to consumer reporting agenciesThe National Technical Information Service
			 of the Department of Commerce shall provide monthly updates of the Death Master
			 List prepared by the Social Security Administration to each consumer reporting
			 agency described in section 603(p) of the Fair Credit Reporting Act.
		3.Fraud alerts
			 required for files of consumers whose names appear on the death master
			 listSection 605A(b) of the
			 Fair Credit Reporting Act (15 U.S.C. 1681c–1(b)) is amended by adding at the
			 end the following new paragraph:
			
				(3)Inclusion of
				extended alert in files whose names appear on the death master list
					(A)In
				generalEach consumer reporting agency described in section
				603(p) shall include a fraud alert under this subsection in the consumer file
				of each consumer whose name appears on the Death Master List prepared by the
				Social Security Administration for so long as the agency continues to maintain
				such file.
					(B)Prompt
				actionEach consumer
				reporting agency described in section 603(p) shall take the action required
				under paragraph (1) as soon as possible after receiving a monthly update of the
				Death Master List from the National Technical Information Service in accordance
				with section 2 of the Consumer Fraud Prevention
				Act.
					.
		
